Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants response to the restriction election requirement dated 10/29/2021 and amendments to claims is acknowledged. Applicants have elected Group II without traverse. As for species applicants have elected cystinuria. As to species election, because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is made final. Claims 1-152, 160 has been cancelled. Claims 153-159 and 167 have been amended. Claims 153-159, 161-170 are pending. Claims 152-159 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 161-170 and are herein acted on the merits.
Application Priority
This application filed 01/21/2020 is a national stage entry of PCT/US2018/ 043698, International Filing Date: 07/25/2018, PCT/US2018/043698 Claims Priority from Provisional Application 62536771, filed 07/25/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 4/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 161-162 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (IDS: US 5266595). 
Baba teaches a method of treatment of cystinuria comprising administering a composition comprising bucillamine or a pharmaceutically acceptable salt thereof in an effective amount, is administered orally, parenterally, in the dosage form of a tablet, granule, powder or injection, orally administered at a dose of 10-3000 mg/day (See claims 1-9, col. 2, lines 39-46). The dosage of bucillamine or salts thereof is adjusted depending on the symptom, dosage from, age, etc. In case of the oral dose, the usual daily dosage is 10-3000 mg, preferably 50-1500 mg or 100-1200 mg, which can be given in one or a few divided doses (col. 2, lines 47-51). 
Claims 161-162 are anticipated by Baba because the reference teaches a method of administration of therapeutically effective amount of bucillamine pharmaceutical composition for cystinuria treatment. As to the first treatment dose and second treatment dose, Baba teach for e.g. 100 mg/day (equates to 1.4 mg/kg bases on average adult human weight of 70 kg, which is less than 14 mg/kg), and this can be given in few divided doses and that includes administration after 4h. 

(s) 168 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitano (US 6025393). 
Kitano relates to a method for treatment of inflammatory intestinal disease (e.g. ulcerative colitis, Crohn’s disease) which comprises administering to a patient in need thereof an effective amount of bucillamine or a salt thereof with pharmaceutical acceptable carriers, with a daily dose of 10-1000 mg, administered with various dosage forms orally, parenterally etc. (see claims 1-18). Formulations comprising bucillamine is taught (Example, Col. 2). The usual daily dosage can be 10-1000 mg in one or a few divided doses (col. 2, lines 36-39).
Claim 168 is anticipated by Kitano because the reference teaches a method of administration of a therapeutically effective amount of bucillamine pharmaceutical composition for inflammatory disease or condition, e.g. inflammatory intestinal disease (ulcerative colitis). As to the repeated administration and dosage, Kitano teach the usual daily dosage include for e.g. 300 mg or 250 mg or less of bucillamine in few divided doses and that includes 2-4 h interval dosing times. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 161-167 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (IDS: US 5266595) in view of Hemmingsen et al. (IDS: US 2010/0239667) and Stanton et al. (WO 2017/161318, international filing date: 17 March 2017, priority data: 17 March 2016). 
Baba teachings as discussed above. 
Baba is not explicit in teaching the release or gastro-retentive composition or the oral formulation with the modified release components as claimed (claim 166). 
Hemmingsen teachings relates to layered pharmaceutical compositions suitable for oral delivery for absorption over a large part of the gastrointestinal tract (Abstract). Hemmingsen discloses a pharmaceutically acceptable modified release formulation 
Stanton teachings are to the compositions for controlled release of cysteamine and its use. Stanton teach pharmaceutical compositions of cysteamine precursors in the gastrointestinal tract, for e.g. thiol compounds including bucillamine (abstract, p 4, Summary, lines 15-19, 28, p 5, line 32, line 40, claims 1, 3, 4, 6). Formulation methods include both time dependent (e.g. immediate release, sustained release) and physiology-dependent release mechanisms (e.g. coatings that resist dissolution in acidic gastric juice, gastro-retentive formulations which float on the chyme and hence are retained in the stomach) (p 4, lines 38-40). In particular embodiments, the gastro-retentive formulation is a floating formulation including a matrix including one or more polymers (e.g. cellulosic polymers, hydrophilic polymers and (ii) effervescent agent (See p 6, lines 4-27). The pharmaceutical formulation includes a mixed formulation of first active component formulated for immediate release and second active component for delayed release (see p 11, lines 36-40, p 17, lines 35-39). See fig. 15 for oral dosage 
As both Baba and Hemmingsen disclose methods of delivering pharmaceutically active substances; it would have been obvious to a person having ordinary skill in the art to obtain through routine experimentation, the bucillamine composition disclosed by Baba as delivered through a modified release composition as disclosed by Hemmingsen as it provides for better control of delivery of the active substance (Hemmingsen. para (0012]) and improve the therapeutic effect and reduced incidence of side effects. From the teachings of Shanton a person of ordinary skill in the art would have found it obvious to formulate a modified release composition of Baba comprising layers of coating or matrix comprising differently releasing polymers and a gastro-retentive feature to deliver bucillamine. 
A person of ordinary skill in the art would have been motivated to provide a modified release formulation comprising bucillamine to cystinuria subjects to deliver the drug immediately (for quick effects) followed by controlled release manner to obtain optimal absorption and for maintenance of the therapeutic effects. As to the gastro-retentive feature, Hemmingsen teach controlled release composition with coating having at least one surface of the matrix, the coating one crumbles or erodes upon exposure to the aqueous medium, the coatings comprise cellulose derivative such as . 

Claims 168-169 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 5266595) and Sagawa et al. (Mod Rheumatol, 2011, 21:251-257). 
Baba teachings as above. Baba further teach that bucillamine has been known as a safe medical substance and to be useful as an anti-rheumatic (see col. 1, lines 63-65). 
Sagawa et al. relates to clinical trial study of bucillamine (BUC) usefulness in rheumatoid arthritis subjects. Sagawa teach the most commonly dosage of BUC was 100 mg, 50 mg, 200 and 300 mg (Results, Dosage, page 252). 
From Baba and Sagawa teachings, a person of ordinary skill in the art would have found it obvious to use bucillamine pharmaceutical composition for the treatment of an inflammatory condition, e.g. rheumatic arthritis (RA) with a therapeutically effective amount, an average daily dose for example 100 mg. As to the administration in 2-4h intervals, Baba teach that bucillamine can be provided in few divided doses. It is within 
A person of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of bucillamine composition to provide therapeutic effects in a subject with RA. Thus claims 168-169 are addressed. 
Claims 168, 170 are rejected under 35 U.S.C. 103 as being unpatentable over Selley (US 9,238,018). 
Selley disclose pharmaceutical compositions comprising bucillamine and a method for treating gout in a mammal comprising administering bucillamine or its salt or its composition (Abstract, claims 1-4, 12-13, col. 7, lines 62-67).  The amount that can be used in the method range from 25 mg-400 mg (col. 8, lines 35-44, claims 2-4). 
From Selley one of ordinary skill in the art would have found it obvious to administer a therapeutically effective amount of a pharmaceutical composition comprising bucillamine, in a dosage amount of 250 mg or less to treat an inflammatory condition, e.g. gout. As to the administration in 2-4h intervals, it is within the skill of an ordinary artisan to routinely adjust the dosage regimen for e.g. 2-4 h interval dosing times based on the symptoms, age, symptoms etc. A skilled artisan would routinely optimize the dosage frequency or regimen of the active drug to improve therapeutic effect and patient compliance.
A person of ordinary skill in the art would have been motivated to administer a therapeutically effective amount of bucillamine composition to provide therapeutic effects in a subject with gout. Thus claims 168, 170 are addressed.

Claim Objections
Claim 168 is objected to because of the following informalities: Claim 168 in line 6 recites a limitation of ‘to provide an average total daily dose of bucillamine’. The average total daily dose is not recited in the claim. What is the average total daily dosage claimed? is it 300 or 250 mg? The dependent claims recite a limitation of total daily dose of 300 mg or 250 mg or less. It is suggested that Applicants amend the clam to include the total daily dosage amount. Appropriate correction is required.
For the sake of compact prosecution, the clam has been examined to the extent that the total daily dose is at least 300 mg based on the dependent claim 169. 

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627